NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
EPLUS, INC.,
Plaintiff-Cr0ss AppelZant, '
V.
LAWSON SOFTWARE, INC.,
Defendcm,t-Appellant.
2011-1396, -1456, -1554 _
Appeals from the United States District Court for the
Eastern District of Virginia in case n0. 09-CV-062O,
Seni0r Judge Robert E. Payne.
ON MOTION
ORDER
eP1us, Inc. and LaWSOn SoftWare, Inc. jointly move to
consolidate Appea1 Nos. 2011-1396, 2011-1456, and 2011-
1554, and to set the briefing schedule
Upon consideration thereof
IT IS ORDERED THATZ
(1) The motions are g'ranted. LaWson’s principal brief
in Appea1 No. 2011-1396 is withdrawn and LaWson’s new

EPLUS V. LAWSON SOFTWARE 2
principal brief shall be filed on or before October 24, 2011.
ePlus’s principal and response brief shall be filed on or
before December 5, 2011. LaWson’s response and reply
brief shall be filed on or before January 16, 2012. eP1us’s
reply brief shall be filed on or before February 2, 2012.
(2) 'l`he revised caption is reflected above.
FoR THE CoUR'r
SEp l 6  lsi Jan I-I0rbaly
Date J an Horbaly
Clerk
FILED
l§l.S.
cc: Donald R. Dunner, Esq. on
Scott L. R0bertson, Esq. `
523 sip 1 6 2011
JAN HORBALY
CLERK